 Case: 4:17-cv-02659-AGF Doc. #: 95 Filed: 10/09/20 Page: 1 of 3 PageID #: 458




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LAUTHA V. ANDERSON, SR.,                        )
                                                )
       Plaintiff,                               )
                                                )
vs.                                             )    Case No. 4:17-CV-2659 AGF
                                                )
CHANTAY GODERT, et al.,                         )
                                                )
       Defendants.                              )

                          PLAINTIFF’S APPLICATION FOR
                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM
                     FOR PLAINTIFF LAUTHA V. ANDERSON, SR.

       COMES NOW Plaintiff Lautha V. Anderson, Sr. (“Plaintiff”), by and through his attorney,

James W. Schottel, Jr., and hereby respectfully requests this Honorable Court to grant his

Application for Writ of Habeas Corpus ad Testificandum for Plaintiff Lautha V. Anderson, Sr. and

states to this Honorable Court the following:

       1.      Plaintiff is currently being detained in the Missouri Department of Corrections at

the Farmington Correctional Center, 1012 West Columbia, Farmington, MO 63640 and has been

assigned DOC Id No. 512937.

       2.      Mr. Anderson is the plaintiff in this case and his testimony is necessary, material,

competent and essential to the prosecution of his case, which is set for trial in this Court on

November 16, 2020.

       3.      Additionally, this Honorable Court is setting a final pretrial conference the

afternoon of November 9, 2020 to resolve the important legal issues remaining for trial. This Court

has demanded Mr. Anderson’s presence at this final pretrial conference.
 Case: 4:17-cv-02659-AGF Doc. #: 95 Filed: 10/09/20 Page: 2 of 3 PageID #: 459




        4.      In order to secure the attendance of said prisoner it is necessary that a writ of habeas

corpus ad testificandum be issued commanding said Warden to produce said prisoner on

November 9, 2020 and November 16, 2020, in order that said prisoner may respond to and answer

such questions as may be propounded to him during the course of the final pretrial conference and

trial of said case and in order for said prisoner to prosecute this civil action.

        5.      A federal court may issue a Writ of Habeas Corpus Ad Testificandum to secure the

attendance of an incarcerated witness pursuant to 28 U.S.C. § 2241(c)(5) and 28 U.S.C. § 1651(a).

        6.      Plaintiff attaches hereto a proposed writ of habeas corpus ad testificandum.

        WHEREFORE, for the foregoing reasons, Plaintiff respectfully requests this Honorable

Court to grant his Application for Writ of Habeas Corpus ad Testificandum for Plaintiff Lautha V.

Anderson, Sr. and for such other and further relief as this Court deems necessary and proper under

the circumstances.


                                                Respectfully submitted,

                                                SCHOTTEL & ASSOCIATES, P.C.

                                                BY: s/James W. Schottel, Jr.
                                                       James W. Schottel, Jr. #51285MO
                                                       906 Olive St., PH
                                                       St. Louis, MO 63101
                                                       (314) 421-0350
                                                       (314) 421-4060 facsimile
                                                       jwsj@schotteljustice.com

                                                        Attorney for Plaintiff
                                                        Lautha V. Anderson, Sr.




                                                   2
 Case: 4:17-cv-02659-AGF Doc. #: 95 Filed: 10/09/20 Page: 3 of 3 PageID #: 460




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 9, 2020, the foregoing was filed electronically with the
Clerk of Court to be served by operation of the Court’s electronic filing system upon the following:

                                              Michael Pritchett
                                              Michael.Pritchett@ago.mo.gov

                                              James W. LeCompte III
                                              Wil.LeCompte@ago.mo.gov

                                              Attorneys for Defendants
                                              Chantay Godert, et al.


                                              s/James W. Schottel, Jr.




                                                 3
